Exhibit Comtech Group, Inc. Reports 2008 First Quarter Results · Q1 Net Revenue: $60.2 million (a year-on-year increase of 35.1%) · Q1 Net Income: $5.3 million GAAP and$7.7 million Non-GAAP with a year-on-year increase of 49.5% · Q1 EPS Diluted: $0.13 GAAP and $0.19 Non-GAAP with a year-on-year increase of18.2% · Company increases full year guidance to $290 million in revenue and Non-GAAP EPS of $0.92 SHENZHEN, China, May 7, 2008—Comtech Group, Inc. (NASDAQ: COGO), a China-based provider of customized module design solutions as well as engineering and technology services to domestic and international technology product companies, today announced unaudited financial results for its first quarter 2008. The Company reported quarterly revenue of $60.2 million, up 35.1% year-over-year, compared to $44.6 million reported in the first quarter of 2007.The Company experienced growth across all end markets - mobile handset, telecommunication equipment, and digital media, which it believes are among the fastest growing markets in China. Net income for the first quarter of 2008 was $5.3 million, up 43.0% from $3.7 million in the same period last year, with Non-GAAP net income up 49.5% over the same period last year.Earnings per common share (“EPS”) Diluted on a U.S. GAAP basis was $0.13, and Non-GAAP EPS Diluted (which excludes share-based compensation expense and acquisition related costs including amortization of intangible assets and recognized deferred taxation) was $0.19, up 26.7% from the first quarter of 2007. Key Financial Indicators (all numbers in USD thousands, except share data) Q1 2008 (1) Q1 2007 (1) Percent Change Consolidated Revenue $ 60,189 $ 44,560 35.1% Cost of Revenue $ 48,439 $ 36,038 34.4% Gross Profit $ 11,750 $ 8,522 37.9% Net Operating Expenses $ 7,052 $ 4,495 56.9% Income from Operations $ 4,698 $ 4,027 16.7% Net Income(2) $ 5,281 $ 3,693 43.0% EPS Diluted $ 0.13 $ 0.11 18.2% Non-GAAP EPS Diluted $ 0.19 $ 0.15 26.7% (1) The US dollar amounts are calculated based on the conversion rate of US $1 to RMB 7.012 as of March 31, 2008 and US $ 1 to RMB 7.7232as of March 31, 2007. (2) Included in the Q1 2008 net income was an amount of $1.6 million for share-based compensation expense in accordance with Statement of Financial Accounting Standards of No. 123 (revised 2004), Share-Based Payment (“SFAS 123R”) and $0.8 million acquisition related costs including amortization of purchased intangible assets and recognized deferred taxation. Non-GAAP net income excluding the effects of share-based compensation expense and acquisition related costs was $7.7 million or a $0.19 Non-GAAP EPS Diluted in Q1 2008. First quarter highlights and recent updates: · Plan to change the Company name to Cogo Group, Inc. · Board approved Yi Yuan as President. · Signed $10 million telecommunications module solutions contract with ZTE to secure sustainable revenue growth in the telecommunications market. · Partnered with Freescale Semiconductor to design automotive solutions in China. Recent Developments The Board of Directors is planning to change the Company’s name from Comtech Group, Inc. to Cogo Group, Inc., and which, subject to formal approval, is expected to be effective by the end of May 2008. The Company's COGO trading symbol is expected to remain unchanged on the NASDAQ Global Market, and the Company’s operating subsidiaries in China bearing the Comtech brand will continue to use Comtech as their trade name. Jeffrey Kang, Chairman & Chief Executive Officer, Comtech Group said, “The Company continued to experience solid revenue growth across its key business areas during the first quarter. Results are in line with our projections and reflect better-than-normal seasonality. A strong rebound of the handset business since March has helped to lift our business outlook, and the introduction of new solutions, such as the mobile TV solution, should continue to drive our business in the second half of the year. Finally, we are seeing robust revenue growth in 2008 attributed mostly to organic growth and accretive acquisitions in 2007 such as Keen Awards.” “The new company name will better reflect COGO’s corporate strategy and positioning. In addition to the organic growth from our traditional businesses, such as the Comtech branded operations in China, the Company’s accretive acquisitions which bear other brands, such as Keen Awards, will also play an increasingly important role in the Company’s future expansion. Management expects more acquisitions down the road, similar to our acquisition of Keen Awards in 2007, to boost growth outlook in the near future.” Financial Results Revenue for the first quarter was $60.2 million, an increase of 35.1% compared to $44.6 million reported for the first quarter of last year. The revenue breakdown is as follows: $24.5 million, or 40.7% of total sales for mobile handsets, representing a 37.0% increase year-over-year; $16.0 million, or 26.7% of total sales for telecommunications equipment, representing a 12.8% increase year-over-year, and $17.4 million, or 28.9% of total sales for digital media products, representing a significant increase of 57.3% year-over-year. The Company’s service business contributed $1.9 million in revenues for the first quarter and accounted for approximately 3.1% of total sales, representing a 31.5% increase year-over-year. Also during the quarter, the Company generated revenue from component sales relating to Industrial Business which includes industrial solutions targeted at the Green Energy and Auto-electronics sectors. Cost of revenues, which includes the aggregate purchase of components from suppliers and the direct cost of services, was $48.4 million compared to $36.0 million, representing an increase of 34.4% year-over-year. Gross profit for the first quarter was $11.8 million, up 37.9% compared to the $8.5 million during the first quarter of last year. Gross margin for the first quarter increased to 19.5% compared to 19.1% reported during the first quarter of 2007 due to a more favorable product mix reflecting growth in higher margin end markets such as the digital media and service business during the first quarter. 2 Selling, general and administrative expenses totaled $5.7 million, up 67.1%, compared to $3.4 million reported for the first quarter of last year.The increase was attributable to higher staff costs due to an increase in share-based compensation expense, an additional bad debt provision, amortization of intangible assets and other sales related expenses that support our ongoing business.Research and development (R&D) expenses increased by 24.0% to $1.4 million compared to $1.1 million in the first quarter of 2007. The increase was attributable to a rise in R&D personnel related costs and additional expenditures for new market development. Capital Expenditure was $0.4 million compared to $0.1 million during the same quarter in prior year. The increase was attributable to an increase in purchase of properties and equipments. Depreciation was $0.3 million compared to $0.1 million reported in the first quarter of 2007. Income from operations was $4.7 million, up 16.7% as compared to $4.0 million for the first quarter of 2007.Operating margin for the first quarter was 7.8% versus 9.0% for the first quarter of 2007. Excluding the effects of share-based compensation and acquisition related costs including amortization of purchased intangible assets, operating margin would have been 12.0% for the first quarter of 2008, compared to 12.3% for the same period in 2007. The effective tax rate for the first quarter of 2008 was 8.2%, compared to 9.3% for the same period in 2007. No minority interests’ share of income was reported as compared to a minority interests’ share of income of $0.07 million over the same period in Net income for the first quarter was $5.3 million or EPS Diluted of $0.13 on a U.S.
